 
Exhibit 10.1
This SECOND AMENDMENT TO LEASE ("Second Amendment") is made and entered into as
of November 10, 2016, by and between BAYSIDE AREA DEVELOPMENT, LLC, a Delaware
limited liability company ("Landlord"), and VISTAGEN THERAPEUTICS, INC., a
Nevada corporation ("Tenant").
R E C I T A L S :
A.           Landlord and Tenant (as successor-in-interest to VistaGen
Therapeutics, Inc., a California corporation) entered into that certain Lease,
dated as of April 24, 2013 (the "Original Lease"), as amended by that certain
First Amendment to Lease dated September 28, 2013 (the "First Amendment"),
pursuant to which Tenant currently leases approximately 10,909 rentable square
feet of space with a street address of 343 Allerton Avenue (as set forth in
Exhibit A to the Lease, the "Premises"), in the building located at 333-353
Allerton Avenue, South San Francisco, CA (the "Building"). The Original Lease
and the First Amendment are collectively, the "Lease."
B.           The parties desire to amend the Lease on the terms and conditions
set forth in this Second Amendment.
A G R E E M E N T :
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1.      Terms. All capitalized terms when used herein shall have the same
respective meanings as are given such terms in the Lease unless expressly
provided otherwise in this Second Amendment.
2.      Condition of the Premises. Landlord and Tenant acknowledge that Tenant
has been occupying the Premises pursuant to the Lease, and therefore Tenant
continues to accept the Premises in its presently existing, "as is" condition.
Except as expressly set forth in the Tenant Work Letter attached to this Second
Amendment as Exhibit A (the "Tenant Work Letter"), Landlord shall not be
obligated to provide or pay for any improvement work or services related to the
improvement of the Premises.
3.         Lease Term.
3.1         Extended Lease Term. Pursuant to the Lease, the Lease Term is
scheduled to expire on July 31, 2017. Landlord and Tenant hereby agree to extend
the Lease Term for a period of five (5) years, from August 1, 2017, through July
31, 2022 (the "Extended Term"), on the terms and conditions set forth in the
Lease, as hereby amended by this Second Amendment, unless sooner terminated as
provided in the Lease.
3.2         Option to Extend Lease Term. Landlord and Tenant acknowledge and
agree that the Extended Term provided herein shall not be deemed to represent
Tenant's option to extend the Lease Term as provided in Section 2.2 of the
Original Lease, and accordingly Tenant shall continue to have one (1) option to
extend the Lease Term in accordance with, and pursuant to the terms of,
Section 2.2 of the Original Lease; provided that effective as of the date of
this Second Amendment such option to extend the Lease Term shall be for five (5)
years (as opposed to three (3) years as presently set forth in the Lease).
 
 

 
4.         Rent.
4.1         Base Rent. Prior to August 1, 2017, Tenant shall continue to pay
monthly installments of Base Rent for the Premises in accordance with the terms
of the Lease. During the Extended Term, Tenant shall pay monthly installments of
Base Rent for the Premises as follows:
 
Period During
Extended Term
Annual
Base Rent
Monthly Installment
of Base Rent
Monthly Rental Rate
per Square Foot
August 1, 2017 – July 31, 2018
$589,086.00
$49,090.50
$4.50
August 1, 2018 – July 31, 2019
$609,704.01
$50,808.67
$4.66
August 1, 2019 – July 31, 2020
$631,043.65
$52,586.97
$4.82
August 1, 2020 – July 31, 2021
$653,130.18
$54,427.51
$4.99
August 1, 2021 – July 31, 2022
$675,989.73
$56,332.48
$5.16

4.2         Abated Base Rent. Provided that Tenant is not then in default of the
Lease (as hereby amended), then during the period commencing on August 1, 2017
and ending on September 30, 2017 (the “Rent Abatement Period”), Tenant shall not
be obligated to pay any Base Rent otherwise attributable to the Premises during
such Rent Abatement Period (the “Rent Abatement”). Landlord and Tenant
acknowledge that the aggregate amount of the Rent Abatement equals $98,181.00
(i.e., $49,090.50 per month). Tenant acknowledges and agrees that the foregoing
Rent Abatement has been granted to Tenant as additional consideration for
entering into this Second Amendment, and for agreeing to pay the Rent and
perform the terms and conditions otherwise required under the Lease (as hereby
amended). If Tenant shall be in default under the Lease (as hereby amended) and
shall fail to cure such default within the notice and cure period, if any,
permitted for cure pursuant to the Lease (as hereby amended), or if the Lease
(as hereby amended) is terminated for any reason, other than as the result of
casualty or condemnation, then the dollar amount of the unapplied portion of the
Rent Abatement as of such default or termination shall be converted to a credit
to be applied to the Base Rent applicable at the end of the Extended Term and
Tenant shall immediately be obligated to begin paying Base Rent for the Premises
in full.
4.3         Direct Expenses. Prior to and continuing throughout the Extended
Term, Tenant shall continue to pay Tenant's Share of all Direct Expenses in
accordance with the terms of the Lease.
5.      Broker. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Second Amendment other than CBRE, Inc. (the "Broker"), and
that they know of no other real estate broker or agent who is entitled to a
commission in connection with this Second Amendment. Each party agrees to
indemnify and defend the other party against and hold the other party harmless
from any and all claims, demands, losses, liabilities, lawsuits, judgments,
costs and expenses (including without limitation reasonable attorneys' fees)
with respect to any leasing commission or equivalent compensation alleged to be
owing on account of any dealings with any real estate broker or agent, other
than the Broker, occurring by, through, or under the indemnifying party. The
terms of this Section 5 shall survive the expiration or earlier termination of
the term of the Lease, as hereby amended.
 
 

 
6.      California Accessibility Disclosure. For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges that the Common Areas and the Premises have not undergone
inspection by a Certified Access Specialist (CASp).
7.      No Further Modification. Except as specifically set forth in this
Second Amendment, all of the terms and provisions of the Lease shall remain
unmodified and in full force and effect.
 
 

 
IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.
 
"LANDLORD"
"TENANT"
 
BAYSIDE AREA DEVELOPMENT, LLC,
a Delaware limited liability company
 
By: /s/ Jon M Bergschneider

       Jon M. Bergschneider 
       Executive Vice President
 
 
VISTAGEN THERAPEUTICS, INC.,
a Nevada corporation
 
By:  /s/ Shawn K. Singh                                                       
        Shawn K. Singh
        Chief Executive Officer
 

 
 
 

 

EXHIBIT A
TENANT WORK LETTER
 
Landlord and Tenant acknowledge that Tenant has been occupying the Premises
pursuant to the Lease. Except as specifically set forth herein, Landlord shall
not be obligated to construct or install any improvements or facilities of any
kind in the Premises, and Tenant shall continue to accept the Premises in its
currently-existing, "as-is" condition. Notwithstanding the foregoing, from and
after January 1, 2017, Tenant shall be entitled to a one-time tenant improvement
allowance (the "Tenant Improvement Allowance") equal to $163,635.00 (i.e.,
approximately $15.00 for each of the 10,909 rentable square feet of the
Premises) for the costs relating to the design and construction of Tenant's
improvements which are permanently affixed to the Premises (the “Tenant
Improvements”). Landlord hereby acknowledges that up to $10,000.00 of the Tenant
Improvement Allowance may be utilized for new signage for the Premises as part
of the Tenant Improvements, which new signage shall be approved by Landlord
pursuant to the terms of the Lease. A contractor shall be retained by Tenant to
construct the Tenant Improvements, which contractor shall be selected by Tenant
and reasonably approved by Landlord and in connection therewith, Landlord hereby
approves Cody Builders as a contractor to be retained by Tenant to construct the
Tenant Improvements. The Tenant Improvement Allowance will be disbursed in
accordance with Landlord's standard disbursement procedures, including, without
limitation, following Landlord's receipt of (i) evidence (i.e., invoices or
other documentation reasonably satisfactory to Landlord) of payment for the
Tenant Improvements, and (ii) fully executed, unconditional lien releases from
all contractors, subcontractors, laborers, materialmen, and suppliers used by
Tenant in connection with the Tenant Improvements. In connection with the Tenant
Improvements, Landlord shall retain Project Management Advisors, Inc. ("PMA") as
a third party project manager for construction oversight of the Tenant
Improvements on behalf of Landlord, and Tenant shall pay a fee to Landlord with
respect to the PMA services to be deducted from the Tenant Improvement Allowance
not to exceed $5,000.00. The Tenant Improvements shall be constructed in
accordance with the terms and conditions of Article 8 of the Original Lease. In
no event shall Landlord be obligated to disburse any portion of the Tenant
Improvement Allowance subsequent to August 1, 2018, nor shall Landlord be
obligated to disburse any amount in excess of the Tenant Improvement Allowance
in connection with the construction of the Tenant Improvements. No portion of
the Tenant Improvement Allowance, if any, remaining after the construction of
the Tenant Improvements shall be available for use by Tenant.
 
 
 
